Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
1) The amended features of the claims 1 & 8 overcome the outstanding 103 rejections.
2) Hales et al. (WO 2015/135547 A1, attached along with this Office action) teaches a system/method comprising:
operating the wind power plant with the active power reference lower than a nominal active power of the wind power plant by curtailing [“the PPC may issue an instruction to each turbine to reduce its output”] at least some of the wind turbine generators of the plurality of wind turbine generators (Page 2, 2nd para, page 3) and
grouping/clustering of the turbines (page 2);
decreasing the active power set-point for the wind turbine generators whose life usage exceeds a threshold such that a power production of the wind turbine generators in the first group is reduced (page 14, 3-4th para).
However, Hales also fails to teach that the grouping/clustering is for the already curtailed wind turbine generators. Thus, Hales’ grouping is different than claimed “first group” and “second group”. Furthermore, Hales does not teach while decreasing the set point for the wind turbines (of first group) also increasing the set-points of the other curtailed turbines (of second group).
 Accordingly, the prior arts of the record does not teach or suggest the inclusion of “determining a power capability of each of the curtailed wind turbine generators, defining a first group comprising wind turbine generators of the curtailed wind turbine generators having a power capability higher than a power capability limit,
 defining a second group comprising wind turbine generators of the curtailed wind turbine generators having a power capability lower than the power capability limit, and 	
decreasing the active power set-point for the wind turbine generators in the first group and increasing the active power set-point for the wind turbine generators in the second group such that a power production of the wind turbine generators in the first group is reduced according to an average reduction from the power capability of the first group and such that a power production of the wind turbine generators in the second group is reduced according to the average reduction from the power capability of the second group”.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115